Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 5/22/2022.  Claims 4 and 19 have been canceled.  Claims 1, 3, 5, 9, 12, 14, 15, 17-18, and 20 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant essentially argues that because Yoo et al. (US 2013/0299223) teaches only removing a part of the separation layer [129], and leaves some unremoved within the core plate structure, it does not read on the claim as written.  Examiner respectfully disagrees.  While Examiner indeed agrees Yoo et al. leaves part of the layer [129] in the core structure, thus not removing all of the layer, it is unclear why this matters.  Applicant appears to interpret the claim such that it mandates complete removal of the composite anti-glue film assembly.  This is not the case.  Under the broadest reasonable interpretation of the claim, any removal of the glue assembly, even a part is still a removal as claimed. 
 The claim does not specify the entire or whole composite part glue assembly arranged must be removed; it simply recites removing it from the preset position.  In Yoo et al., the layer [129] is removed from the preset position.  It is unclear why the fact some of the layer [129] remains between core layers matters since the claims neither specify that all of the applied layer is removed, nor that none of it may remain.  The claim merely states “removing the anti-glue assembly from the preset position.”  Examiner submits as long as some of the anti-glue assembly is removed from the preset position, it reads on the claim as written since the claims are broad enough to read on both “removing in part” and “removing entirely” since neither are specified.  If Applicant wants to specify the entire composite glue assembly is removed, they must make this explicit.  However, Examiner notes JP2014/093527, cited in the IDS filed 5/25/2022, appears to teach complete removal of a similar anti-glue layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “processing the preset position of the multiple-layer adhesive tape layer…”  However, the preset position is previously described as being on the core plates.  It is thus unclear to what “processing the preset position of the multiple-layer adhesive tape layer” refers since no such preset position has been previously disclosed and the only preset position disclosed is not part of the tapes.  Examiner requests clarification and has ignored this step for the purposes of claim interpretation in this action.
Claim 5 recites “the two tape layers” without providing antecedent basis since only “at least two tape layers” are previously recited.  Further, its relevance to “any two tape layers” is confusing.  Examiner assumes the claim should read something such as: “taking a first adhesive tape layer and a second adhesive tape layer of the at least two adhesive tape layers; and
oppositely arranging…”
The remaining claims are rejected as being dependent on indefinite claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how an anti-glue assembly can be arranged before it has been obtained.  It would seem no operation can be performed on an object before the object has been obtained and thus Claim 3 seems to be inherent in Claim 1 and not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0299223) in view of Kochiyama et al. (US 2014/0023847).
Examiner submits “core plates” are any outer layers of a printed circuit board (PCB) such as metal layer, composite/resin layer, or a combination thereof.
Regarding Claims 1-3, 7, 9, 10, 12, 15, and 16, Yoo et al. teaches manufacturing a PCB (See page 1, paragraph [0001]) by arranging an anti-glue assembly polyimide tape [129] on a preset location of a first core plate [110] (See page 3, paragraphs [0065]-[0071] and Figs. 2 and 10, wherein core plate [110] has a circuit pattern [125] and solder resist pattern [127] thereon that is reasonably described as a “pad” within the preset location, wherein a separation layer [129], i.e. anti-glue assembly, that is preferably a polyimide tape covers the preset location; it is at least obvious the tape is applied over the circuit pattern making the pad such that it conforms to the contours thereof, thus reasonably described as being “wrapped” and press-fitted, see, for example, Figs. 1a-b, wherein the pattern clearly illustrates an uneven pattern that would have been within the scope of the invention);
connecting first core plate [110] and a second core plate [135] through a composite layer [130] wherein the anti-glue assembly layer [129] is arranged between the core plates [110],[135] (See page 3, paragraph [0072] and Figs. 11-12);
cutting, via controlled depth milling, a groove into the second core plate [135] to expose the pad at the preset position (See page 4, paragraphs [0075]-[0082] and Figs. 14-16, wherein controlled depth milling via laser drilling creates a cavity, i.e. groove, to remove the composite layer [130] and core plate [135] to expose the circuit pattern [125], i.e. pad, for potential electrical connections).
Yoo et al. teaching the anti-glue assembly separation layer [129] is a polyimide tape, but is silent on the specification structure of the tape and thus fails to teach the polyimide layer is bonded to another layer via a bonding layer.  However, it is known polyimide tapes used in PCB manufacture may have additional layers such as a polyimide layer bonded to another polyimide layer via a bonding layer to provide additional strength and dimensional stability to the tapes (See, for example, Kochiyama et al., page 1, paragraphs [0001]-[0002], page 2, paragraphs [0022] and [0025]-[0027], page 4, paragraph [0053], and Figs. 1-2, wherein polyimide tapes for PCBs may have a non-bonding polyimide layer [11] laminated to a bonding polyimide layer [12], and wherein to provide additional strength an dimensional stability, the bonding layer may be a 3-layer laminate with 2 bonding polyimide layers [12b] and a non-bonding polyimide layer [12a]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize, as the polyimide tape in Yoo et al., a tape having a polyimide layer [11] bonded to another polyimide layer [12a] via a bonding layer [12b].  Such a tape would have predictably been suitable for using in PCB manufacturing process such as in Yoo et al. and added strength and dimensional stability relative to two-layer tapes.  Note either of the non-bonding polyimide layers [11],[12a] are considered first/second anti-glue layers, each being bonded together via bonding layer [12b], wherein there are two bonding layers [12b] that are effectively adhesives, each bonded to layer [11] and [12a] respectively.  Note even is a bonding layer [12b] were an exterior layer, this still may be considered part of the anti-glue layer in association with the non-bonding layer, especially since Yoo et al. explicitly teaches peel of the tape.  Further, Examiner submits it at least would have been within the scope of the invention to initially situate the adhesive layer [12b] on layer [11] prior to laminating, rather than as a double-sided adhesive layer on layer [12a] since the resulting tape would have predictably had the same structure and advantages.  
Regarding Claim 8, Kochiyama et al. teaches the fusion bonding polyimide layer can has good peelablity, thus making it feasible to place such a layer over the uneven circuit pattern [125] in Yoo et al.  During bonding, the bonding layer would fuse around the protruded circuit pads when present, thus providing a concave shape in this area.
Regarding Claim 17, the composite “media” layer is an insulation layer [130], wherein insulation layers are described as being a glass fiber impregnation substrate (See page 2, paragraph [0037]), i.e. a prepreg, in Yoo et al., and thus it a least would have been obvious to use this as layer [130].

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13, 14, 18 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  When performing similar methods, there is no motivation in the prior art when using polyimide tapes having adhesive thereon to bond the adhesive layers of separate tapes such that there is a single bonding layer between the polyimide layers.  There is no specific motivation in the prior art to do this.  Similarly, there is no motivation in similar processes to utilize a polyimide layer bonded with a bonding layer another anti-glue layer wherein the polyimide and opposing layer separate by the bonding layer each have differing surface areas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746